DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.

Comments Regarding Applicant’s Amendment
The amendment filed May 16, 2022 has been entered.
The rejections made under 35 U.S.C. § 103 are withdrawn in response to the amendment.  Applicant’s arguments are deemed to be moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the article, “Combined Hyperspectral and 3D Characterization of Non-Healing Skin Ulcers” by  Randeberg et al. (hereinafter referred to as “Randeberg”) in combination with U.S. Patent Application Publication 20160058288 to DeBernardis et al. (hereinafter referred to as “DeBernardis”), U.S. Patent Application Publication 20150150457 to Wu et al. (hereinafter referred to as “Wu”) and U.S. Patent Application Publication 20180338710 to Tas et al. (hereinafter referred to as “Tas”).
As to claim 9, Randeberg discloses a system comprising:
	a memory having computer readable instructions (inherent in the computer used by Randeberg, section 2.5); and
	one or more processors for executing the computer readable instructions (inherent in the computer used by Randeberg, section 2.5), the computer readable instructions controlling the one or more processors to perform operations comprising:
	receiving, by a computer system, a two-dimensional (2D) image (section 1, third paragraph, hyperspectral imaging; section 2.3) and a three-dimensional (3D) image associated with a person (section 1, third paragraph; section 2.4);
	determining, by the computer system, surface skin properties using the 2D image (Fig.5, including caption; section 4, third paragraph) and physical skin properties using the 3D image (Fig.4b, including caption; section 4, first paragraph); and
	generating, by the computer system, a skin disorder severity assessment using associations between the surface skin properties and the physical skin properties (section 4, first paragraph).
	Randeberg does not disclose that the 3D image comprising a plurality of images each reflecting a different depth of the area on the person.  However, this is well known in the art.  For example, DeBernardis teaches 3D image comprising a plurality of images each reflecting a different depth of the area on the person ([0054]; [0063]; [0065]).  DeBernardis’ technology may assist physicians in evaluating tissues ([0014]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Randeberg’s invention according to DeBernardis.
	Randeberg also does not disclose the 2D and 3D images having been captured through use of a mobile device, and also does not disclose the 3D image having been captured using structured lights used to encode the area of the persons.  However, this is well known in the art.  for example, Wu teaches 2D and 3D images captured through use of a mobile device, wherein a device is coupled to the mobile device ([0060]-[0063], the “Occipital Structure Sensor” is well-known structured light sensor, which is coupled to the mobile device, [0065], and is used to capture 3D images; [0076], the 3D mesh information is an encoding).  Wu’s invention provides the convenience of a mobile device for monitoring and assessing skin conditions, allowing a provider to provide appropriate care to patients ([0129]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Randeberg’s system according to Wu.
	Wu is silent with regard to the device comprising an infrared device configured to measure, using a sensor, a distance between the area of the person and the mobile device, the distance based on a time of reflected light at the sensor.  However, this is either inherent or obvious over the Occipital Structure Sensor taught by Wu.  For example, Tas teaches an active 3D infrared camera which utilizes an infrared emitter and detector to capture 3D data (depth, which corresponds to distance) based on the time of flight of infrared light between the camera and the object ([0030]-[0031]).  The active infrared camera can be the Structure Sensor by Occipital ([0031]).  Additionally, Tas points out the existence of other sensors which provide such functionality, for example, the Kinect v2, and RealSense 3D Camera by Intel ([0031]).  Therefore, the Occipital Structure Sensor taught by Wu inherently provides for an infrared device configured to measure, using a sensor, a distance between the area of the person and the mobile device, the distance based on a time of reflected light at the sensor.  Even if it did not, it would have been obvious to one of ordinary skill in the art to utilize a camera which does, such as taught by Tas, because such cameras are described by Tas as alternatives to the Occipital Structure Sensor.
As to claim 10, Randeberg discloses the system of claim 9, wherein the 2D image represents a surface of skin of the person (section 2.1, first paragraph).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Randeberg in combination with DeBernardis, Wu, Tas, U.S. Patent Application Publication 20190125247 to Saeki et al. (hereinafter referred to as “Saeki”) and U.S. Patent Application Publication 20170061621 to Wortman (hereinafter referred to as “Wortman”).
As to claim 11, Randeberg discloses the system of claim 9, but does not disclose wherein the 3D image comprises a representation of inner layers of skin of the person.  However, this is well known in the art.  For example, Saeki teaches a 3D image comprises a representation of inner layers of skin of the person ([0114]).  Saeki’s technology permits further analysis of the skin of a person for diagnosis ([0009]-[0010]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Randeberg’s invention according to Saeki.  
	Wu teaches the device comprising one or more light projectors  ([0060] and [0063], inherent in a structured light sensor), but does not teach the one or more light projectors configured to emit different colors of the structured lights.  However, this is well known in the art as evidenced by Wortman ([0065], color coded stripes for structured light would require different colors).  Wortman’s disclosure is within an analogous environment ([0020]).  Further, Wortman explains that structured light is advantageous because it is non-invasive, low cost, low power, accurate and robust, and can be arranged to allow standard clinical images of a lesion for morphology analysis without additional hardware ([0064]). Therefore, it would have been obvious to one of ordinary skill in the art to modify Randeberg's invention according to Wortman.
Claims 12, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Randeberg in combination with DeBernardis, Wu, Tas and U.S. Patent Application Publication 20210174512 to Chen et al. (hereinafter referred to as “Chen”).
As to claim 12, Randeberg discloses the system of claim 9, but does not disclose wherein determining the surface skin properties using the 2D image comprises using a trained model to determine the surface skin properties from the 2D image.  However, this is well known in the art.  For example, Chen teaches using a trained model to determine surface skin properties ([0005]; [0027]).  Chen’s invention provides an objective and quantitative way to monitor skin inflammation ([0004]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Randeberg’s invention according to Chen.
As to claim 14, Randeberg discloses the system of claim 9, but does not disclose wherein determining the physical skin properties using the 3D image comprises using a trained model to determine the physical skin properties.  However, this is well known in the art.  For example, Chen teaches using a trained model to determine physical skin properties ([0005]; [0027]).  Chen’s invention provides an objective and quantitative way to monitor skin inflammation ([0004]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Randeberg’s invention according to Chen.
As to claim 16, Randeberg discloses the system of claim 9, but does not disclose wherein:
	a trained model is used to determine the associations and to generate the skin disorder severity assessment using the associations between the surface skin properties and the physical skin properties; and
	the skin disorder severity assessment comprises a selection from skin disorder severity labels.
	However, this is well known in the art.  For example, Chen teaches:
	a trained model is used to determine the associations and to generate the skin disorder severity assessment using the associations between the surface skin properties and the physical skin properties ([0005]; [0026]-[0027]); and
	the skin disorder severity assessment comprises a selection from skin disorder severity labels ([0070], severity index PASI score).
	Chen’s invention provides an objective and quantitative way to monitor skin inflammation ([0004]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Randeberg’s invention according to Chen.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Randeberg in combination with DeBernardis, Wu, Tas and U.S. Patent Application Publication 20120308096 to Hani et al. (hereinafter referred to as “Hani”)
As to claim 13, Randeberg discloses the system of claim 9, but does not disclose wherein the surface skin properties comprise a redness severity score, a scale severity score, and an area severity score.  However, this is well known in the art.  Hani teaches the Psoriasis Area and Severity Index each includes surface skin properties comprising a redness severity score, a scale severity score, and an area severity score ([0008]).  It would have been obvious to one of ordinary skill in the art to modify Randeberg’s invention according to Hani to assess psoriasis and the surface skin properties associated with it, as psoriasis is a common skin disease (Hani: [0002]) and there is a need to determine its severity (Hani: [0007]).  


Allowable Subject Matter
Claims 1-6, 8 and 17-20 are allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Application Publication 20190239729 to Lim et al. teaches using a time-of-flight sensor measure depth of a region of interest (e.g., wound).
	Deepthi et al. “Time-Of-Flight Laser for Presto Measurement of Wound Depth.” teaches using a time-of-flight camera to measure wound depth. 
	 “Efficient Wound Measurement Using RGB and Depth Images” by Gaur et al. teaches using an Intel time-of-flight camera to capture RGB and depth images for wound measurement.
	 “Intel RealSense Camera Review” on TrustReviews.com. teaches the Intel RealSense camera utilizes an infrared sensor.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665